IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 95-21079
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

RAFAEL BETANCOURT,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. CR-H-94-283-3
                        - - - - - - - - - -
                          October 23, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     As his sole argument on direct appeal, Rafael Betancourt

argues that the district court erred in its recommendation to the

Bureau of Prisons regarding pre-sentence credit.    A district

court is not authorized to compute pre-sentence credit; such

computations are to be made by the Attorney General, through the

Bureau of Prisons, after sentencing.   18 U.S.C. § 3585(b); United

States v. Wilson, 503 U.S. 329, 333-34 (1992).     Thus,

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-21079
                              - 2 -

Betancourt’s appeal challenges only a recommendation, not a final

decision of the district court.   Because we have jurisdiction

only over appeals from final decisions of the district court, see

28 U.S.C. § 1291, the appeal is DISMISSED for lack of

jurisdiction.